DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group I in the reply filed on 2/10/21 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 6-8, 10, 11, 13-17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to an “antisense oligonucleotide of 25 nucleotides in length”, which is language that is commonly used to limit the oligonucleotide to being 25 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 4, 6-8, 10, 11, 13-17, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilton et al. (WO 2011/057350 A1), in view of Schnell et al. (WO 2011/143608 A1).
 Wilton et al. teach antisense oligonucleotides that are capable of binding to a selected target site to induce exon skipping in the dystrophin gene, as set forth in SEQ ID NOs: 1-59 (abstract).
Wilton et al. teach an antisense oligonucleotide that comprises 25 nucleotides (30-mer) and comprises nucleotides 2-28 of instant SEQ ID NO: 6 and therefore hybridizes to the instantly recited exon.  See result #5 in the SCORE file titled “Search Result 20210216_093748_us-16-703-110-6.szlim30.rng.” as follows:
RESULT 5
AZI33921
ID   AZI33921 standard; RNA; 30 BP.
XX
AC   AZI33921;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Human dystrophin gene exon 53 targeting antisense oligonucleotide #335.
XX
KW   DMD gene; Dystrophin; antisense oligonucleotide; antisense therapy;
KW   growth-disorder-gen.; muscular dystrophy; muscular-gen.; neuroprotective;
KW   ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2011057350-A1.
XX
CC PD   19-MAY-2011.
XX
CC PF   12-NOV-2010; 2010WO-AU001520.
XX
PR   12-NOV-2009; 2009AU-00905549.
XX
CC PA   (UYWA-) UNIV WESTERN AUSTRALIA.
XX
CC PI   Wilton S,  Fletcher S,  Adams A,  Meloni P;
XX
DR   WPI; 2011-F32820/34.
XX

CC PT   induce exon skipping in the dystrophin gene, useful for treating muscular
CC PT   dystrophy in a patient.
XX
CC PS   Example; Page 59; 102pp; English.
XX
CC   The present invention relates to novel antisense compounds, compositions 
CC   comprising them and their uses. The antisense compounds are capable of 
CC   binding to selected target sites in human dystrophin gene thereby 
CC   facilitating exon skipping in exons 5, 11, 12, 17, 21, 22, 24, 43-47, 49-
CC   64, 66, and 67. The invention also provides a method for treating 
CC   muscular dystrophy in a patient and a kit comprising the antisense 
CC   molecule and a carrier. The antisense molecule is useful in preparing a 
CC   medicament for treating muscular dystrophy. The present sequence is an 
CC   antisense oligonucleotide targeting human dystrophin gene used in the 
CC   exemplification of the invention to determine whether it is capable of 
CC   facilitating exon skipping.
XX
SQ   Sequence 30 BP; 5 A; 8 C; 6 G; 0 T; 11 U; 0 Other;

  Query Match             92.9%;  Score 26;  DB 42;  Length 30;
  Best Local Similarity   57.7%;  
  Matches   15;  Conservative   11;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 TTCATTCAACTGTTGCCTCCGGTTCT 28
              ::||::||||:|::|||:||||::|:
Db          1 UUCAUUCAACUGUUGCCUCCGGUUCU 26

	The oligomer of Wilton et al. is evidence that it was known to target antisense oligomers to the instantly recited region for exon skipping.  Wilton et al. teach that the oligomers can be preferably 24-30 nucleotides in length (page 22) and therefore it would have been obvious to add the additional 2 nucleotides of instant SEQ ID NO: 6 or to shift the sequence of Wilton et al. within the size range taught by Wilton et al. as a matter of design choice.  Applicant has not demonstrated an unexpected result for the instantly recited oligomer compared to the oligomer of the prior art that targets the same region.  Additionally, as set forth in the rejection above, the metes and bounds of the instant genus are not definite due to conflicting recitation of open and closed language.  

	Wilton et al. teach that 2’-O-methyl derivatives are examples of antisense molecules that are not cleaved by cellular RNase H (page 23).  Wilton et al. teach that PNAs have been shown to have excellent hybridization properties (page 25). Wilton et al. teach chemically linking the oligomer to a PEG chain to enhance the activity, cellular distribution, or cellular uptake of the oligomer (page 25).
	Wilton et al. teach incorporation into a pharmaceutical composition with a pharmaceutically acceptable carrier, diluent, or excipient (page 27).
	Therefore, it would have been obvious to incorporate each of the modifications taught by Wilton et al. with an expectation of the benefits taught by Wilton et al.
	Schnell et al. teach that antisense oligonucleotides can be conjugated at either end to an arginine-rich peptide for delivery to facilitate transport into the target host cell.
	Schnell et al. teach that properties of the morpholino-based subunits include: 1) the ability to be linked in a oligomeric form by stable, uncharged or positively charged backbone linkages; 2) the ability to support a nucleotide base (e.g., adenine, cytosine, guanine, thymidine, uracil and hypoxanthine) such that the polymer formed can hybridize with a complementary-base target nucleic acid, including target RNA, Tm values above about 45°C in relatively short oligonucleotides (e.g., 10-15 bases); 3) the ability of the oligonucleotide to be actively or passively transported into mammalian cells; and 4) the ability of the antisense oligonucleotide:RNA heteroduplex to resist RNase and RNaseH degradation, respectively.
	Therefore, it would have been obvious to incorporate an arginine-rich peptide or morpholinos with the expectation of the benefits taught by Schnell et al. as a matter of design choice.
	  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635